DETAILED ACTION
This Office action is in response to the amendment filed on June 6, 2022, entered by the RCE filed on the same date.
Claims 1-20 are pending.
Claims 1, 9, and 16-20 have been amended.
The objections to Claims 9 and 16 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 6, 2022 has been entered.

Response to Amendment
Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “at least one processing device that is configured to […]” in Claims 16-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1-3, 6, 8-11, 14, 16-18, and 20 are objected to because of the following informalities:
Claims 1-3, 6, 8-11, 14, 16-18, and 20 recite “the one or more monitored applications.” It should read -- the one or more monitored applications running on the user device --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0080522 (hereinafter “Ren”) in view of US 2016/0323307 (hereinafter “Savant”).

As per Claim 1, Ren discloses:
A non-transitory computer-readable medium on which are stored instructions, wherein the instructions are executed by at least one processing device of a user device comprising a memory, wherein the at least one processing device is configured to:
store to the memory (Figure 2: 220) at least one user preference (paragraph [0046], “Customer terminal 120 may provide customer settings 450 to tracking server 130. Customer settings 450 may include configurations for particular applications, such as time limits or other usage restrictions, that may be enforced by tracking server 130 and/or blocker application 430. In one implementation, tracking server 130 may store customer settings 450 for comparison against later usage data from restricted user device 110 (emphasis added).”; paragraph [0050], “… in another implementation, restricted user device 110 may receive/store customer settings 450 and implement blocking decisions locally based on customer settings 450 and usage data 460 (emphasis added).”), wherein the at least one user preference comprises a selection of one or more monitored applications running on the user device and one or more warning thresholds corresponding to the one or more monitored applications, and wherein the one or more warning thresholds comprise a user selected time period (paragraph [0060], “Customer interface module 610 may solicit and receive configuration settings (e.g., customer settings 450) [the at least one user preference] for blocker application 430 to restrict use of applications on restricted user device 110. For example, customer interface module 610 may provide an interactive web page to users of customer terminal 120 with a list of applications (e.g., applications on restricted user device 110) that can be restricted [a selection of one or more monitored applications running on the user device]. Customers (e.g., using customer terminal 120) may provide settings (e.g., maximum time allowances [a user selected time period]) for one or more applications [one or more warning thresholds corresponding to the one or more monitored applications].”);
determine time information associated with a use of the one or more monitored applications (paragraph [0053], “Tracking module 510 may collect information about use of tracked applications 500. For example, tracking module 510 may collect and/or generate a list of tracked applications 500. For each of tracked applications 500 (which may correspond to each application residing on restricted user device 110 or a subset thereof), tracking module 510 may log time stamps associated with opening and/or closing an application, instances of using an application, a total amount of time an application is in use, or another indication of use [determine time information associated with a use of the one or more monitored applications].”; paragraph [0061], “Customer interface module 610 may also provide a user interface to view usage statistics for applications on a particular restricted user device 110. For example, customer interface module 610 may retrieve stored application usage statistics from data collection module 600 and data customer settings from usage control module 620.”);
compare the at least one user preference and the determined time information to determine whether the one or more warning thresholds have been exceeded (paragraph [0062], “… usage control module 620 may compare the application usage data (from data collection module 600) and the configuration settings (from the customer interface module 610). When the application usage data includes times exceeding (or otherwise outside the limits of) the configuration settings, usage control module 620 may send, to restricted user device 110, a blocking instruction to prevent use of restricted applications (emphasis added).”); and
block the one or more monitored applications, upon determining that the one or more warning thresholds have been exceeded (paragraph [0062], “… usage control module 620 may compare the application usage data (from data collection module 600) and the configuration settings (from the customer interface module 610). When the application usage data includes times exceeding (or otherwise outside the limits of) the configuration settings, usage control module 620 may send, to restricted user device 110, a blocking instruction to prevent use of restricted applications (emphasis added).”).
Ren does not explicitly disclose:
wherein the time information is determined according to an accessibility event notifications function executed by an operating system of the user device.
However, Savant discloses:
wherein time information is determined according to an accessibility event notifications function executed by an operating system of a user device (paragraph [0028], “… exemplary system 100 may include a monitoring module 104 that monitors, as part of a security application via an accessibility API provided by an operating system of a computing device, accessibility events that indicate state transitions in user interfaces of applications running on the computing device (emphasis added).”; paragraph [0045], “Accessibility services [an accessibility event notifications function] may receive accessibility events containing any of a variety of information describing a state transition within a user interface. For example, an accessibility event may include the type of a state transition, the origin, source, and/or context of the state transition, specific text or elements involved in the state transition, the time at which the state transition occurred [time information is determined], and/or any additional information relevant to the state transition.”; paragraph [0054], “Although not illustrated in FIG. 4, accessibility event 213 may also contain information such as the class name of the source of the event, the time of the event [time information is determined], the length of text involved in the event, and/or any additional type of information that may be included within an ANDROID accessibility event of the type "TYPE-VIEW-TEXT-SELECTION-CHANGED."”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Savant into the teaching of Ren to include “wherein the time information is determined according to an accessibility event notifications function executed by an operating system of the user device.” The modification would be obvious because one of ordinary skill in the art would be motivated to analyze state transitions in applications running on a computing device (Savant, paragraph [0026]).

As per Claim 6, the rejection of Claim 1 is incorporated; and Ren further discloses:
wherein the use of the one or more monitored applications is being monitored based on one or more time frames (paragraph [0068], “Referring to FIG. 8A, settings interface 810 may include a section 812 to select to provide time limit settings for individual applications. Settings interface 810 may include an input section 814 including a list of applications associated with a particular restricted user device 110 (e.g., "App #1," "App #2," … "App #10"). Input section 814 may include an individual input box associated with each listed application to allow a user to enter a usage time limit for each application. Each input box may include, for example, an input mechanism, such as a text box, dropdown menu, radio button, checkbox, etc. In one implementation, time limits may be provided for a particular recurring period (e.g., daily, weekly, after-school, etc.).”).

As per Claim 7, the rejection of Claim 1 is incorporated; and Ren further discloses:
wherein the instructions are performed using a software application running on the device (paragraph [0017], “… user device 110 may store and execute a particular application, referred to herein as a "blocker application," that monitors and/or restricts usage of other applications on user device 110.”).

As per Claim 8, the rejection of Claim 7 is incorporated; and Ren further discloses:
wherein the software application is used by the user to create a profile for selecting or deselecting the one or more monitored applications and to create multiple profiles for making different timing goals (paragraph [0063], “FIG. 7A provides a view of customer terminal 120, including a display screen 700, with an application use profile 710 displayed. Application use profile 710 may be generated, for example, by customer interface module 610 described above. Application use profile 710 may include a representation of application use associated with particular applications (e.g., "App #1," "App #2," and "App #3") for a particular period (e.g., "Monday, 9/14"). As shown in FIG. 7A, application use profile 710 includes use statistics for each of the particular applications that are shown in relation to each other (e.g., to provide a comparison of usage by each application).”; paragraph [0064], “FIG. 7B provides a view of an application use profile 720, which may be presented on display screen 700 of customer terminal 120 (not shown in FIG. 7B). Application use profile 720 may be generated, for example, by customer interface module 610 described above. Application use profile 720 may include a representation of data use associated with particular applications (e.g., "App #1," "App #2," "App #3," and "App #4") for a particular period (e.g., "September 14th"). As shown in FIG. 7B, application use profile 720 may include application use statistics for each of the particular applications that are shown in relation to each other (e.g., to provide a comparison of usage of each application) and to an overall limit (e.g., 2 hours).”).

Claims 9, 14, and 15 are method claims corresponding to the non-transitory computer-readable medium claims hereinabove (Claims 1, 6, and 7, respectively). Therefore, Claims 9, 14, and 15 are rejected for the same reasons set forth in the rejections of Claims 1, 6, and 7, respectively.

Claims 16 and 20 are device claims corresponding to the non-transitory computer-readable medium claims hereinabove (Claims 1 and 8, respectively). Therefore, Claims 16 and 20 are rejected for the same reasons set forth in the rejections of Claims 1 and 8, respectively.

Claims 2, 3, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Savant as applied to Claims 1, 9, and 16 above, and further in view of US 2017/0118610 (hereinafter “Schieman”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Ren further discloses:
wherein the at least one user preference further comprises a selection of a maximum time limit corresponding to the one or more monitored applications (paragraph [0060], “Customer interface module 610 may solicit and receive configuration settings (e.g., customer settings 450) for blocker application 430 to restrict use of applications on restricted user device 110. For example, customer interface module 610 may provide an interactive web page to users of customer terminal 120 with a list of applications (e.g., applications on restricted user device 110) that can be restricted. Customers (e.g., using customer terminal 120) may provide settings (e.g., maximum time allowances) for one or more applications.”).
The combination of Ren and Savant does not explicitly disclose:
wherein the at least one user preference further comprises a kill feature corresponding to the one or more monitored applications.
However, Schieman discloses:
wherein at least one user preference further comprises a kill feature corresponding to one or more monitored applications (paragraph [0046], “In some cases, as shown in FIG. 5, the graphic user interface that outputs the event also includes user interface objects that enable the user to set user preference with respect to the application indicated in the graphic user interface for accessing a resource. For example, the user can select a user interface object titled “notify me” to configure a notification to be generated the next time the application accesses the same resource. The user can select a user interface object titled “stop app” to terminate the application.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schieman into the combined teachings of Ren and Savant to include “wherein the at least one user preference further comprises a kill feature corresponding to the one or more monitored applications.” The modification would be obvious because one of ordinary skill in the art would be motivated to terminate an application when it has exceeded its maximum time limit to prevent further use.

As per Claim 3, the rejection of Claim 2 is incorporated; and Ren further discloses:
wherein the at least one processing device is configured to block the one or more monitored applications when the maximum time limit corresponding to the one or more monitored applications has been exceeded (paragraph [0062], “… usage control module 620 may compare the application usage data (from data collection module 600) and the configuration settings (from the customer interface module 610). When the application usage data includes times exceeding (or otherwise outside the limits of) the configuration settings, usage control module 620 may send, to restricted user device 110, a blocking instruction to prevent use of restricted applications.”).
Ren discloses “block one or more monitored applications,” but the combination of Ren and Savant does not explicitly disclose:
kill the one or more monitored applications.
However, Schieman discloses:
kill one or more monitored applications (paragraph [0046], “In some cases, as shown in FIG. 5, the graphic user interface that outputs the event also includes user interface objects that enable the user to set user preference with respect to the application indicated in the graphic user interface for accessing a resource. For example, the user can select a user interface object titled “notify me” to configure a notification to be generated the next time the application accesses the same resource. The user can select a user interface object titled “stop app” to terminate the application.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schieman into the combined teachings of Ren and Savant to include “kill the one or more monitored applications.” The modification would be obvious because one of ordinary skill in the art would be motivated to terminate an application when it has exceeded its maximum time limit to prevent further use.

Claims 10 and 11 are method claims corresponding to the non-transitory computer-readable medium claims hereinabove (Claims 2 and 3, respectively). Therefore, Claims 10 and 11 are rejected for the same reasons set forth in the rejections of Claims 2 and 3, respectively.

Claims 17 and 18 are device claims corresponding to the non-transitory computer-readable medium claims hereinabove (Claims 2 and 3, respectively). Therefore, Claims 17 and 18 are rejected for the same reasons set forth in the rejections of Claims 2 and 3, respectively.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Savant as applied to Claims 1, 9, and 16 above, and further in view of US 2005/0086255 (hereinafter “Schran”) and US 8,473,251 (hereinafter “Noth”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Ren further discloses:
wherein the at least one user preference further comprises application monitoring, analytics, and monitoring preferences (paragraph [0063], “As further shown in FIG. 7A, in one implementation, application use statistics may be shown with graphical representations (e.g., a bar chart) and/or approximate values (e.g., 45 min., 33 min., 16, min.). In one implementation, application use profile 710 may include a link 712 that may allow a customer to access another user interface to modify configuration settings for restricted user device 110.”; paragraph [0064], “As shown in FIG. 7B, application use profile 720 may include application use statistics for each of the particular applications that are shown in relation to each other (e.g., to provide a comparison of usage of each application) and to an overall limit (e.g., 2 hours).”; paragraph [0065], “FIG. 7C provides a view of an application use report 730 for a particular application. Application use report 730 may be presented for example when a customer selects an application designator (e.g., "App. 4") from application use profile 720 in FIG. 7B. Application use report 730 may, for example, provide a graphical representation of use times for a particular application.”).
The combination of Ren and Savant does not explicitly disclose:
wherein the at least one user preference further comprises e-mail preferences.
However, Schran discloses:
wherein at least one user preference further comprises e-mail preferences (paragraph [0059], “User interface 402 includes an alert designation preference window 450 in which the human supervisor can designate the alert message be sent via a particular communication method, such as Instant Messaging, pager, mobile phone text message, e-mail, a phone call, a phone call via Interactive Voice Response (IVR), etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schran into the combined teachings of Ren and Savant to include “wherein the at least one user preference further comprises e-mail preferences.” The modification would be obvious because one of ordinary skill in the art would be motivated to generate an alert when a certain duration of an activity performed is reached on a client device (Schran, paragraph [0057]).
The combination of Ren, Savant, and Schran does not explicitly disclose:
wherein the at least one user preference further comprises crash reporting.
However, Noth discloses:
wherein at least one user preference further comprises crash reporting (col. 1 lines 11 and 12, “Software systems may require collection of crash data upon an application or system crash.”; col. 9 lines 41-47, “The CRC system 240 may take explicit user preferences into account (e.g., "always vibrate and get confirmation before sending a crash report for this application"). User preferences may be set at a device level ("never vibrate"), or specific to the crash reporting system ("always beep when a crash occurs"), or at a per-application basis ("ignore crashes from this app").”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Noth into the combined teachings of Ren, Savant, and Schran to include “wherein the at least one user preference further comprises crash reporting.” The modification would be obvious because one of ordinary skill in the art would be motivated to debug problems with a particular application or system and to make appropriate fixes to an application or system component (Noth, col. 1 lines 17-20).

Claim 12 is a method claim corresponding to the non-transitory computer-readable medium claim hereinabove (Claim 4). Therefore, Claim 12 is rejected for the same reason set forth in the rejection of Claim 4.

Claim 19 is a device claim corresponding to the non-transitory computer-readable medium claim hereinabove (Claim 4). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Savant as applied to Claims 1 and 9 above, and further in view of US 2016/0007083 (hereinafter “Gurha”).

As per Claim 5, the rejection of Claim 1 is incorporated; and the combination of Ren and Savant does not explicitly disclose:
wherein the user selected time period comprises at least one of a number of hours per day and a number of hours per week.
However, Gurha discloses:
wherein a user selected time period comprises at least one of a number of hours per day and a number of hours per week (paragraph [0311], “FIG. 10G provides an exemplary audience report per day 1015e. As shown in FIG. 10G, the user may select to view "Day Part" 1030e, for a data table showing application report classified by hours of a day. For example, for this report, for this report, data for each app/site may be broken up by the hour of the day. For example, as shown in FIG. 10G, the Youtube app usage data may be broken up by the hour of the day.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gurha into the combined teachings of Ren and Savant to include “wherein the user selected time period comprises at least one of a number of hours per day and a number of hours per week.” The modification would be obvious because one of ordinary skill in the art would be motivated to show application report classified by hours of a day (Gurha, paragraph [0311]).

Claim 13 is a method claim corresponding to the non-transitory computer-readable medium claim hereinabove (Claim 5). Therefore, Claim 13 is rejected for the same reason set forth in the rejection of Claim 5.

Response to Arguments
Applicant’s arguments filed on June 6, 2022 have been fully considered, but they are not persuasive.

In the Remarks, Applicant argues:
In contrast, the cited references fail to teach or suggest the limitations recited in amended claim 1. Specifically, the cited references fail to teach or suggest at least one processing device of a user device that determines time information associated with a use of one or more monitored applications, wherein the time information is determined according to an accessibility event notifications function executed by an operating system of the user device. The Ren reference, on the other hand, relies on a separate tracking server to monitor how long applications are running on a device; the instant invention does not require any such tracking server or other external device to perform this function. Accordingly, the Examiner is respectfully requested to withdraw this rejection.
(See Remarks – pages 7 and 8.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, without acquiescing to the Applicant’s assertion that the instant invention does not require any tracking server or other external device to monitor how long applications are running on a device, the Examiner first submits that the claims do not explicitly require that a separate tracking server or other external device cannot be used to monitor how long applications are running on a device. The claims only require “determine time information associated with a use of the one or more monitored applications.” Applicant is reminded that in order for such limitations to be considered, the claims are required to specifically recite such limitations, otherwise broadest reasonable interpretations of the broadly claimed limitations are deemed to be proper.
Second, with respect to the Applicant’s assertion that the instant invention does not require any tracking server or other external device to monitor how long applications are running on a device, the Examiner respectfully submits that Ren discloses “determine time information associated with a use of the one or more monitored applications” (paragraph [0053], “Tracking module 510 may collect information about use of tracked applications 500. For example, tracking module 510 may collect and/or generate a list of tracked applications 500. For each of tracked applications 500 (which may correspond to each application residing on restricted user device 110 or a subset thereof), tracking module 510 may log time stamps associated with opening and/or closing an application, instances of using an application, a total amount of time an application is in use, or another indication of use.”; paragraph [0061], “Customer interface module 610 may also provide a user interface to view usage statistics for applications on a particular restricted user device 110. For example, customer interface module 610 may retrieve stored application usage statistics from data collection module 600 [determine time information associated with a use of the one or more monitored applications] and data customer settings from usage control module 620.”). Note that Ren discloses tracking module 510 (which is a component of user device 110) collects information about use of tracked applications, such as log time stamps associated with opening and/or closing an application, instances of using an application, a total amount of time an application is in use, or another indication of use. The application usage data is then sent to tracking server 130 for processing (see, for example, paragraph [0055]).
Therefore, for at least the reasons set forth above, the rejections made under 35 U.S.C. § 103 with respect to Claims 1, 9, and 16 are proper and therefore, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191